DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical fastening as recited in claims 11 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Seabaugh et al., US 2019/0382622 or, in the alternative, under 35 U.S.C. 103 as obvious over Seabaugh et al., US 2019/0382622 in view of Biondini et al., US 2016/0257809.
Regarding claims 1-2 and 9-10:
Seabaugh discloses a water barrier system and a method of making it comprising:  23Attorney Docket No.: 8275.0001 
a porous layer (220) configured to be installed on a roof (para. 0114); and 
wherein the porous layer is sufficiently elastic so that, when installed on the roof, the porous layer can be wrapped around a roof penetration (“inelastic” as used in Seabaugh means materials having an elongation of less than 90 percent in any direction – para. 0019); and
a liquid coating (230, para. 0107) configured to be applied on the porous layer and partially absorbed,

wherein the barrier layer is characterized by an elongation to failure of 2-50% (Table 3, Ex. No. 2), and inherently having a tensile strength in the machine direction of 450-11,000 psi, and a tensile strength in the cross machine direction of 800-12,500psi wherein the materials are the same as those of the instant invention, such that tensile strength is inherent.
Alternatively, Biondini discloses a liquid coating for a roof surface, wherein the coating has a tensile strength in all directions of 7.7-10.2 MPA (1117 – 1479 psi).
At the time the invention was filed, it would have been obvious to provide the liquid coating as suggested by Biondini to the water barrier system of Seabaugh to provide a high tensile strength resistant to breakage.
Regarding claims 3 and 18:
Seabaugh discloses wherein the porous layer includes an adhesive surface (50) configured for coupling to the roof surface and/or roof penetration.
Regarding claim 4:
Seabaugh discloses wherein the porous layer has a thickness of 0.31mm (12.2 mils) falling in the range of 3-100 mils (Table 1, pg. 15).
Regarding claims 5-6:
Seabaugh does not expressly disclose the solidified liquid coating having a thickness of 20-40 mils.
In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from thinning or thickening the coating. There is no evidence that the claimed dimensions not specifically taught by Seabaugh provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.
Regarding claim 7:
Seabaugh discloses wherein the porous layer is polyolefin, polyester or polypropylene (para. 0044).
Regarding claim 8:
Seabaugh discloses wherein the coating is acrylic (para. 0058) or epoxy (para. 0065) or and Biondini discloses wherein the coating is acrylic (para. 0039), epoxy (para. 0041) or silicone (para. 0043).
Regarding claim 11:
Seabaugh disclose wherein coupling the porous layer to the roof surface includes mechanically fastening (237) the porous layer to the roof surface.
Regarding claim 12:
Seabaugh does not disclose cleaning the roof surface prior to coupling the porous layer thereto.
Regarding claims 13-14 and 17:
Seabaugh discloses coupling a porous layer to a roof penetration, wherein the porous layer is sufficiently elastic so that the porous layer can be wrapped around the roof penetration (para. 0114, “the presently disclosed air and water barrier article is applied to a roofing deck and/or… used as flashing around a roof penetration” implying sufficient elasticity and sizing and shaping for positioning).
Regarding claim 20:
Seabaugh discloses wherein the porous layer is manufactured from a fabric material of loosely packed, porous material (para. 0044).

Claim 19 is rejected under 35 U.S.C. 103 as obvious over Seabaugh et al., US 2019/0382622 (in view of Biondini et al., US 2016/0257809), further in view of Diggins, US 2015/0315413.
Regarding claim 19:
Seabaugh does not expressly disclose heating the water barrier.
Diggins discloses heating a water barrier so that the layer tightens about the roof penetration (para. 0024).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to heat a water barrier Seabaugh so that the layer tightens about the roof penetration as suggested by Diggins in order to achieve a snug fit.

Claim 16 is rejected under 35 U.S.C. 103 as obvious over Seabaugh et al., US 2019/0382622 (in view of Biondini et al., US 2016/0257809), further in view of Wey, US 2015/0240499.
Regarding claim 16:
Seabaugh discloses mechanically fastening the porous layer to a substrate but does not expressly disclose mechanically fastening it to the roof penetration.
Wey discloses a roof penetration wherein a flashing is mechanically fastened to a roof penetration.
At the time the invention was filed, it would have been obvious to a person of ordinary skill to mechanically fasten the porous layer to a roof penetration in Seabaugh as suggested by Wey in order to prevent the porous material from being displaced from the roof penetration.

Response to Arguments
Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Seabaugh teaches an inelastic porous layer, the examiner agrees that Seabaugh et al., US 2019/0382622 specifies that the porous layer is “inelastic”. Upon further consideration of Seabaugh subsequent to the attached interview, it was found para. 0019 of Seabaugh specifies that the term "inelastic" means materials having an elongation of less than 90 percent in any direction. Wherein the instant invention specifies an elongation of 2 to 50%, the examiner finds that the claimed "elastic" porous layer is taught by Seabaugh's "inelastic" porous layer - irrespective of the use of the term elastic or inelastic in describing the material. Partial recovery from elongation does negate elasticity. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633